Citation Nr: 0817419	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a bilateral ankle 
disability.  

6.  Entitlement to service connection for a bilateral hand 
disability.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected coronary artery disease with 
stent placement, status post angioplasty.   




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1971 to 
September 1991.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In January 2005, the 
RO denied claims for service connection for hearing loss, 
tinnitus, a bilateral knee condition, lower back trauma, 
bilateral ankle swelling, and bilateral hand numbness.  In 
November 2006, the RO granted service connection for coronary 
artery disease with stent placement, status post angioplasty, 
evaluated as 30 percent disabling.  

The Board has determined that the issues are more properly 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss, tinnitus, a knee 
disability, a low back disability, an ankle disability, or a 
hand disability, as the result of disease or injury that was 
present during his active military service from September 
1971 to September 1991 or within any presumptive period. 

2.  The veteran's coronary artery disease with stent 
placement, status post angioplasty, is manifested by normal 
left ventricular function with an ejection fraction greater 
than 50, and METs between 7 and 14.9; it is not shown to have 
been manifested by a workload of less than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  Hearing loss, tinnitus, a knee disability, a low back 
disability, an ankle disability, and a hand disability, were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for an initial rating in excess of 30 
percent for service-connected coronary artery disease with 
stent placement, status post angioplasty, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that service connection is warranted for 
hearing loss, tinnitus, a knee disability, a low back 
disability, an ankle disability, and a hand disability.  With 
regard to the claims for hearing loss and tinnitus, he states 
that he worked near artillery between 1971 and 1973, and that 
he was a combat engineer between 1985 and 1991, and that his 
hearing loss is consistent with noise exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. § 
3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

With regard to the claims for service connection, the Board 
initially notes that although medical evidence has been 
received without a waiver of review since the issuance of the 
March 2006 statement of the case, the Board finds that a 
remand is not required.  Specifically, none of this evidence 
is material to the bases for the Board's decisions, as it all 
relates to the claim for an increased initial evaluation for 
service-connected coronary artery disease with stent 
placement, status post angioplasty.  This evidence was 
discussed in the February 2008 supplemental statement of the 
case as to the increased initial evaluation issue.  
Therefore, this evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2007), and a remand for RO 
consideration is not required.  

With regard to the claim for hearing loss, the veteran's 
separation examination report, dated in November 1990, shows 
that his ears and drums were clinically evaluated as normal.  
The report contains audiogram results which do not show that 
he had hearing loss as defined at 38 C.F.R. § 3.385.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1998 and 2007.  This evidence includes 
VA audiometric reports, dated in February 2002, and June 
2003, which show that the veteran has bilateral hearing loss 
as defined at 38 C.F.R. § 3.385.  Both reports note that he 
was "routinely noise exposed."  

In addition, a VA hypertension examination report, dated in 
August 2006, shows that the veteran reported a post-service 
employment history of work as a conductor for a railroad 
company, to include work "in the engines of the train" 
until 1996, with subsequent employment as a conductor in an 
air-conditioned compartment (as of the time of the 
examination).  

The Board has determined that the claim must be denied.  The 
veteran was not treated for hearing loss symptoms during 
service, and he was not shown to have hearing loss as defined 
at 38 C.F.R. § 3.385 upon separation from service.  The 
earliest post-service evidence of hearing loss as defined at 
38 C.F.R. § 3.385 is found in the February 2002 VA audiogram.  
This is about ten years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, there is no competent evidence showing that the 
veteran has hearing loss that is related to his service.  

The Board does not dispute the fact that the veteran was 
exposed to loud noise during service.  The critical question 
in this case, however, is whether this noise exposure in 
service many years ago can be reasonably related to his 
current problem.  In this regard, there is evidence of post-
service employment involving loud noise over a long period of 
time, specifically, employment as a conductor with a railroad 
company.  

Such facts not only do not support this claim, they are found 
to provide affirmative evidence against this claim. 

Simply stated, the Board finds that the service and post-
service record provides evidence against this claim, 
outweighing the veteran's lay statements that noise from 
service caused the current problem.

Finally, there is no medical evidence to show that 
sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

With regard to the claims for tinnitus, a right ankle 
disability, and a bilateral hand disability, the Board has 
determined that the claims must be denied.  The veteran's 
service medical records do not show treatment for any 
relevant symptoms.  The veteran's separation examination 
report, dated in November 1990, shows that his ear drums, 
upper extremities, and lower extremities, were all clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he denied a history of ear trouble, foot trouble, 
"arthritis, rheumatism, or bursitis," and "swollen or 
painful joints",  providing evidence against his own claims.   

In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the post-service medical evidence 
consists of VA and non-VA reports, dated between 1998 and 
2007.  This evidence does not show treatment for any relevant 
symptoms, or that the veteran has been diagnosed with 
tinnitus, a right ankle disability, or a hand disability.  

Finally, the Board notes that there is no competent evidence 
to show that the veteran has tinnitus, a right ankle 
disability, or a hand disability, that is related to his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

With regard to the claim for a left knee disability, the 
veteran's service medical records show that in April 1973, he 
was treated for complaints of left leg pain, and left knee 
weakness.  An X-ray was negative.  There was no diagnosis.  
In August 1980, he was treated for complaints of left knee 
pain, "with a previous surgery about a year ago."  

In a notation to the left of this August 1980 note, though it 
is not clear, it is indicated that the veteran "denies 
surgery".  In any event, in other medical records a history 
of knee surgery is not indicated.

The veteran's separation examination report, dated in 
November 1990, shows that his lower extremities were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he denied a history of "'trick' or 
locked knee", again providing important evidence against his 
own claim.  

With regard to the claim for a right knee disability, the 
veteran was treated on several occasions for complaints of 
right knee pain between 1979 and 1985.  The reports contain 
notations that the veteran asserted that he had torn 
cartilage, and one report of a history of surgery.  The 
report contains notations of traumatic arthritis of the right 
knee, chondromalacia patella with strain of the collateral 
ligament, and status post MCL tear.  A September 1980 report 
contains an assessment of normal PE (physical examination).  
A 1981 report notes that he had 2+ chondromalacia of the 
patella, with no instability, effusion, or tenderness.  He 
was provided with patellar realignment support and PRE 
(passive resistance exercises) were recommended.  However, an 
X-ray report for the right knee, dated in May 1981, states 
that there was no fracture, dislocation, bony or soft tissue 
abnormalities.  

The veteran's separation examination report, dated in 
November 1990, shows that his lower extremities were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he denied a history of "'trick' or 
locked knee."  

With regard to the claim for a left ankle disability, in July 
1973, the veteran was treated for complaints of a twisted 
left ankle while playing volleyball.  In May 1975, he 
complained that he had twisted his left ankle while playing 
baseball.  The veteran's separation examination report, dated 
in November 1990, shows that his lower extremities were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he denied a history of "'trick' or 
locked knee," foot trouble, "arthritis, rheumatism, or 
bursitis," and "swollen or painful joints."  

With regard to the claim for a low back disability, in March 
1981, the veteran sought treatment for low back symptoms 
after he landed on his tailbone.  In March 1982, he sought 
treatment for low back pain.  The impression was LS 
(lumbosacral) myospasm.  In June 1982, he again sought 
treatment for low back pain.  The assessment was possible 
kidney infection, rule out UTI (urinary tract infection).  

The veteran's separation examination report, dated in 
November 1990, shows that his spine was clinically evaluated 
as normal.  In an accompanying "report of medical history," 
he denied a history of recurrent back pain.  

The veteran's service medical records show treatment for low 
back symptoms no later than 1982, left ankle symptoms no 
later than 1975, left knee symptoms no later than 1980, and 
right knee symptoms no later than 1985, with no diagnoses of 
a left ankle disorder, and no subsequent treatment during the 
veteran's remaining service, a period of about 8 years (for 
the low back), 15 years (for the left ankle), 10 years (for 
the left knee), and 5 years (for the right knee).  

The veteran's separation examination report, dated in 
November 1990, shows that his spine, and his lower 
extremities, were clinically evaluated as normal.  

To the extent that the service medical evidence indicates 
that the veteran reported that he had right knee torn 
cartilage, and bilateral knee surgery, these notations appear 
to be "by history" only, as they are not corroborated by 
objective findings, to include evidence of post-surgical 
scarring, or by any reports showing actual knee surgery.  

It is very unclear from the facts of this case why the 
veteran (if he did so) would indicate that he had bilateral 
knee surgery to service health care providers when no such 
surgery was ever undertaken.  In this regard, a 1973 X-ray 
for the left knee was normal, a September 1980 physical 
examination of the right knee was normal, and a May 1981 X-
ray report for the right knee, revealed no fracture, 
dislocation, bony or soft tissue abnormalities, providing 
evidence against the veteran's statements to service 
providers (assuming it was the veteran who indicated such 
surgery), and evidence against these claims.   

In addition, and very importantly, the post-service medical 
evidence consists of VA and non-VA reports, dated between 
1998 and 2007.  This evidence does not show treatment for any 
relevant symptoms, or that the veteran has been diagnosed 
with a low back disability, a knee disability, or ankle 
disability since discharge from service, or that the veteran 
has even indicated the existence of these problems when 
undergoing treatment following service.  Gilpin.  Such facts 
provide more evidence against these claims.

Finally, the Board notes that there is no competent evidence 
to show that the veteran has a low back disability, a knee 
disability, or a left ankle disability, that is related to 
his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that hearing 
loss, tinnitus, a bilateral knee disability, a low back 
disability, a bilateral ankle disability, and a bilateral 
hand disability, were caused by service, which ended in 1991.  
However, with regard to hearing loss, the veteran is not 
competent to state when he met the criteria for hearing loss 
as defined at 38 C.F.R. § 3.385.  Furthermore, in addition to 
the previously discussed service medical evidence, when the 
veteran's post-service medical records are considered (which 
show that hearing loss is first demonstrated ten years after 
service, which do not show that he has been diagnosed with 
any of the other claimed conditions, and which do not contain 
competent evidence of a nexus between hearing loss, tinnitus, 
or any of the other claimed conditions, and the veteran's 
service), the Board finds that the medical evidence outweighs 
the veteran's contentions that he has the claimed conditions 
that are related to his service.  

Simply stated, the Board finds that the service and post-
service medical record outweigh the veteran's contentions. 

The veteran asserts that an increased initial rating in 
excess of 30 percent is warranted for his service-connected 
coronary artery disease with stent placement, status post 
angioplasty.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2007), the veteran's service medical records show that 
he was treated for hypertension, and that he had a borderline 
electrocardiogram in 1990.  The post-service medical evidence 
shows that he received ongoing treatment for hypertension, 
and that in June 2005, he underwent procedures that included 
a left coronary artery angiography, an angioplasty of the 
left anterior descending artery, stenting of the left 
anterior descending artery, and angioplasty and stenting of 
the posterior descending artery.  

In November 2006, the RO granted service connection for 
coronary artery disease with stent placement, status post 
angioplasty, as secondary to service-connected hypertension.  
See 38 C.F.R. § 3.310 (2007).  The RO evaluated this 
disability as 30 percent disabling, with an effective date 
for service connection of November 28, 2005.  The veteran has 
appealed the issue of entitlement to an initial evaluation in 
excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has evaluated the disability in issue under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7005.  Under DC 7005, a 30 
percent rating is appropriate for arteriosclerotic heart 
disease (coronary artery disease), when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echo cardiogram, or X-ray.  When a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

The medical evidence includes a VA echocardiogram report, 
dated December 25, 2006, which notes mild LV (left 
ventricular) hypertrophy, and a normal left atrium, normal 
right atrium, and normal right ventricle.  Estimated left 
ventricular ejection fraction was 55 percent (with an error 
range of plus or minus five percent).  

The claims file contains two stress echocardiography reports 
from M.M.P., M.D., dated in March 2006 and December of 2006.  
The March 2006 report notes a pre-exercise ejection fraction 
of 60 percent, and a post-exercise ejection fraction of 75 
percent to 80 percent.  The conclusion was "normal ejection 
fraction response pre and post exercise," and notes that 
there was no evidence of segmental wall motion abnormality 
with exercise.  The METs workload was 14.9.  The report 
further notes, "This is a grossly normal EKG stress test by 
standard Bruce protocol," and that there was no evidence of 
ischemia or arrhythmia, providing evidence against this 
claim.  

The December 23, 2006 report notes a pre-exercise ejection 
fraction of 65 percent, and a post-exercise ejection fraction 
of 75 percent.  The conclusion was "normal ejection fraction 
response pre and post exercise," and notes that there was no 
evidence of segmental wall motion abnormality with exercise.  
The METs workload was 7.0.  The report indicates that the 
test was terminated due to fatigue.  The conclusion was 
normal EKG stress test by standard Bruce protocol, and notes 
that there was no evidence of ischemia or arrhythmia, and 
that the veteran was able to achieve only 68 percent of the 
target heart rate.  

A May 2007 letter from Dr. M.M.P. states that the veteran has 
progressive coronary artery disease, and hypertension, with 
chronic stable angina, and that he was on multiple 
medications, with gradual fatigue and weakness with exertion.  
The letter states that the veteran reported that when he was 
at work, he rested every one-half hour, that he was unable to 
climb stairs, and that he had recurrent chest pain, and 
shortness of breath with exercise.  His exercise tolerance 
was noted to be "significantly gradually decreasing."  

The Board finds that a rating in excess of 30 percent is not 
warranted under DC 7005.  The evidence does not show that the 
veteran has a workload of 5 METs or less, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, DC 7005.  The medical evidence shows that 
the veteran's METs are no less than 7, and that he has an 
ejection fraction of no less than 60 percent.  In this 
regard, while the December 2006 VA echocardiogram report 
appears to note an error range of plus or minus five percent, 
which if applied to the 55 percent ejection fraction, would 
result in a 50 percent ejection fraction, as required for a 
60 percent rating, given the totality of the evidence, to 
include the December 2006 echocariodography results from Dr. 
M.M.P. (these reports are dated within two days of each 
other), which note an ejection fraction of 65 percent, a 
post-exercise ejection fraction of 75 percent, and a 
conclusion of "normal ejection fraction response pre and 
post exercise," the Board finds that the evidence is 
insufficient to warrant a higher evaluation.  Accordingly, 
the criteria for a rating in excess of 30 percent under DC 
7005 are not shown to have been met, and the claim must be 
denied.  The Board finds that the post-service medical 
records, as a whole, provide evidence against this claim.      

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran's disability have 
been consistent throughout the entire appeal period, and 
separate rating periods are not in order.      

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in April 2004 (service 
connection claims on appeal), and June 2006 (service 
connection for a heart condition, subsequently granted), the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  With regard to the 
service connection claims, the VCAA notices complied with the 
requirement that the notice must precede the adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the service connection claims, no further 
notice is needed as to any disability rating or effective 
date matters.  The veteran was afforded sufficient notice in 
March 2006, and in any event, as the claims have been denied, 
any questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

With regard to the claim for an increased initial rating, the 
Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in November 2006, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of November 2006.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decision in November 2006, the April 2007 statement of the 
case, and the February 2008 supplemental statement of the 
case.  The veteran was afforded the opportunity for a 
hearing, but did not request one.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  With regard to the claim for an increased 
initial evaluation, the veteran has been afforded an 
examination.  

With regard to the claims for service connection, the veteran 
has not been afforded examinations, and etiological opinions 
have not been obtained.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, with regard to the claims for hearing loss, 
tinnitus, a right ankle disability, and a bilateral hand 
disability, the veteran's service medical records do not show 
treatment for any relevant symptoms.  With regard to the 
other claims, the veteran's service medical records show 
treatment for low back symptoms no later than 1982, left 
ankle symptoms no later than 1975, left knee symptoms no 
later than 1980, and right knee symptoms no later than 1985, 
with no diagnoses of a left ankle, or a left knee disorder, 
and no subsequent treatment during the veteran's remaining 
service, a period of about 8 years (for the low back), 15 
years (for the left ankle), 10 years (for the left knee), and 
5 years for the right knee.  The veteran's separation 
examination report, dated in November 1990, showed that his 
ears, drums, upper extremities, and lower extremities, were 
all clinically evaluated as normal, and that he did not have 
hearing loss as defined at 38 C.F.R. § 3.385.  

The post-service medical evidence shows hearing loss, as 
defined at 38 C.F.R. § 3.385, is shown no earlier than 2002, 
about ten years after service, and does not show that the 
veteran has any of the other claimed conditions.  Finally, 
there is no competent evidence of record which shows that any 
of the claimed conditions are related to his service.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post 
service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In any event, the Board finds competent medical evidence on 
file for the VA to make a decision on the case.  The service 
and post-service medical record provide the needed 
information required to adjudicate these claims.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for hearing loss, tinnitus, a knee 
disability, a low back disability, an ankle disability, and a 
hand disability, is denied. 

An initial rating in excess of 30 percent for service-
connected coronary artery disease with stent placement, 
status post angioplasty, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


